 Case: 4:19-cv-02887-SEP Doc. #: 37 Filed: 08/03/20 Page: 1 of 2 PageID #: 196




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

Mary McGee,                               )
                                          )
                                          )
                     Plaintiff,           )
                                          )
v.                                        )      Case No.: 4:19-cv-2887
                                          )
Healthcare Revenue Recovery Group,        )
LLC,                                      )
                                          )
                                          )
                     Defendant.           )


                 CONSENT MOTION FOR EXTENSION OF TIME

       COMES NOW Defendant, Healthcare Revenue Recovery Group, LLC, and hereby

requests an extension of four (4) days, up to and including August 7, 2020, to file a reply

to Plaintiff’s Response to Defendant’s Cross Motion for Summary Judgment. Defense

counsel makes this request because of a family medical emergency which occurred on

August 1, 2020. Plaintiff’s counsel consented to this extension.


                                                 Respectfully submitted,

                                                 /s/ Rebecca S. Verble
                                                 Todd A. Lubben, Esq. (MO #54746)
                                                 Rebecca S. Verble, Esq. (MO #51226)
                                                 Brown & James, P.C.
                                                 800 Market Street, Suite 1100
                                                 St. Louis, MO 63101-2000
                                                 Telephone: 314-421-3400
                                                 Fax: 314-242-5480
                                                 E-Mail: tlubben@bjpc.com
                                                         rverble@bjpc.com

                                                 Counsel for Defendant Healthcare
                                                 Revenue Recovery Group, LLC
 Case: 4:19-cv-02887-SEP Doc. #: 37 Filed: 08/03/20 Page: 2 of 2 PageID #: 197




                             CERTIFICATE OF SERVICE

       I hereby certify that on August 3, 2020, the foregoing was filed electronically with
the Clerk of Court to be served by operation of the Court’s electronic filing system upon
all counsel of record.



                                                 /s/ Rebecca S. Verble


RSV:
23453442.1




                                            2
